Citation Nr: 0022934	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from July 1953 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted a 10 percent 
rating decision with an effective date of April 1, 1998.  The 
appellant has argued that he is entitled to a 30 percent 
disability rating for his bilateral pes planus disability. 


REMAND

The appellant contends that his symptoms stemming from his 
bilateral pes planus disability warrants a higher disability 
evaluation than currently assigned by the RO.  His VA 
clinical records reveal that he underwent a left cheilectomy 
of the 1st metatarsal phalangeal in February 1998, and that 
he was contemplating undergoing a similar procedure on the 
right.  In April 1998, the podiatry clinic ordered him new 
orthotics to "help him control central foot action" and he 
was scheduled to return in 3 months.  However, the record 
does not contain any subsequent VA outpatient clinical 
records.  These records, which may be pertinent to the proper 
adjudication of the claim, should be obtained before this 
case is decided.  See Bell v. Derwinski, 2 Vet.App. 363, 369-
70 (1992) (VA is obligated to obtain pertinent treatment 
records of medical records generated by its agency).

In November 1998, the appellant was afforded VA feet 
examination.  At this time, he complained that neither his 
surgery nor his orthotic devise alleviated his foot pain.  He 
especially complained of pain at the end of the day which he 
treated with foot soaks and Tylenol.  His statements of 
record reveal complaint of pain on walking with increased 
pain and swelling upon prolonged use.  The resulting 
examination report does not contain findings assessing the 
extent of any possible functional loss of use of his feet due 
to weakness, excess fatigability, incoordination, pain or 
pain on movement.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In view of the above, the Board is of the opinion 
that the appellant should be afforded another VA feet 
examination, with benefit of review of the claims folder, for 
the purpose of determining the current nature of his 
bilateral foot disability and the extent of any possible 
functional loss due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See Abernathy v. 
Principi , 3 Vet App 461 (1992) (if the examination does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for rating 
purposes).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain the appellant's records of VA treatment, 
both inpatient and outpatient, since April 1998.

2.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

3.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
feet examination for the purpose of determining 
the nature and severity of his bilateral foot 
disability.  A detailed history should be obtained 
from the appellant and the record carefully 
reviewed.  The examiner is requested to examine 
each foot separately with findings regarding the 
extent of deformity, pain on manipulation and use, 
swelling on use, characteristic callosities and 
whether the condition is improved with orthopedic 
shoes or appliances.  The examiner is also 
requested to specifically address whether there is 
functional loss due to weakness, excess 
fatigability, incoordination, pain or pain on 
movement.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(medical examination must comply with requirements 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare- ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The examiner 
must provide rationale for any opinion expressed.  
The claims file and a copy of this remand must be 
made available to the examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his increased rating claim may 
be denied.  38 C.F.R. § 3.655(b) (1999).

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for bilateral pes planus consideration 
given to all relevant schedular criteria as well 
as an extraschedular evaluation under DeLuca and 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


